Citation Nr: 1219908	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  05-10 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low back disability.

2.  Entitlement to a rating in excess of 10 percent for radiculopathy, left lower extremity.

3.  Entitlement to service connection for neurological disabilities other than left lower extremity radiculopathy secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to April 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Indianapolis RO that continued a 40 percent rating for the Veteran's low back disability.  In February 2005, the RO assigned a separate 10 percent rating for radiculopathy of the left lower extremity, increasing the combined rating for orthopedic and neurological symptoms of the low back disability to 50 percent.  In March 2006, a Travel Board hearing was held before the undersigned.  In October 2006 and in July 2009 the case was remanded for additional development.

The Veteran's representative's May 2012 Informal Hearing Presentation (IHP) questions the Veteran's ability to work in 2006 and 2007 and requests that the matter of entitlement to a total rating based on individual unemployability (TDIU) be remanded for the RO to develop and adjudicate such matter.  Notably, a July 2005 (during the pendency of this appeal) unappealed (and therefore final, see 38 U.S.C.A. § 7105) rating decision denied TDIU.  Hence, the matter of entitlement to a TDIU rating is not now before the Board.  The May 2012 IHP appears to be re-raising such claim.  The RO has not adjudicated such a new claim, and the Board therefore does not have jurisdiction in the matter.  It is referred to the RO for appropriate action.

The matters of the rating for left lower extremity radiculopathy and service connection for neurological disabilities other than left lower extremity radiculopathy are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.

FINDING OF FACT

At no time during the appellate period is the Veteran's service connected low back disability shown to have been manifested by ankylosis of the spine or by incapacitating episodes of intervertebral disc syndrome with a total duration of at least 6 weeks during a 12 month period.


CONCLUSION OF LAW

A rating in excess of 40 percent is not warranted for orthopedic manifestations of the Veteran's service-connected low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5293 (as in effect prior to September 23, 2002) 5286, 5289, 5292, 5293, 5295 (as in effect prior to September 26, 2003); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  A September 2003 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  Additional letters in April 2005, January 2006, March 2006, November 2006 and July 2009 provided additional information regarding rating criteria.  Supplemental statements of the case in April 2010 and May 2010 readjudicated the matter (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  He has received Vazquez-Flores compliant notice, and has had ample opportunity to respond/supplement the record (the July 2009 letter provided Vazquez-Flores specific notice.)  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in October 2003, February 2005, June 2005, March 2007, March 2008 (with addendum in April 2008), and February 2010 (with addendum in March 2010).  The Board finds that the examinations (and addenda) cumulatively are adequate for rating purposes, as the examiners were familiar with the history of the diasability and conducted thorough examinations, noting all findings necessary for consideration of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The RO's actions have substantially complied with the October 2006 and July 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is a met.

Factual Background

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  His Virtual VA electronic records have been reviewed and did not reveal any additional pertinent evidence.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The current 40 percent rating for the Veteran's low back disability has been in effect since March 1993.  The instant claim for increase was received in August 2003.  

VA and private treatment records throughout the appeal period note the Veteran's complaints of low back pain, an assessment of DDD (degenerative disc disease), and that he uses prescription pain medication.  In 2004 he also received physical theraphy.  Private records show that in May 2005 he was having problems walking and was given a prescription for a cane.  A November 2006 private treatment report notes that the Veteran reported that he "can't do bedrest as then [he] would never be able to ambulate."  

An October 2003 VA spine examination report notes the Veteran's complaints of daily back pain which increased in severity upon walking one to two blocks or standing and sitting for more than 15 minutes, and periodically radiated down his legs.  It was noted that he had experienced a flare-up about one month previously, when he had to use a cane and was on bedrest for a short period.  He found it difficult to do any bending, stooping or lifting.  Range of motion testing showed forward flexion was compromised somewhat at about 60 degrees with pain, extension to 10 to 20 degrees with pain, and bilateral lateral bending to 30 degrees.  He was able to heel and toe walk.  X-rays of the low back showed mild arthritic changes and disc space narrowing between L4-5 and L5-S1.  The assessment included chronic mild disc space narrowing, L4-5, L5-S1.  

In a November 2003 statement, the Veteran described an incident a couple of months prior when, while putting on boots for work, he experienced pain in his back and legs so severe that he could barely move.  He could not go to work and it took over 45 minutes to get into his house from his garage (a foot away.)

A September 2004 statement from the Veteran's private physician, R.W.M., M.D., notes that his "back is getting worse to the point where he is hardly able to do any type of work at all, at the present time."  The physician also stated that the Veteran "will probably need an epidural injection or surgery in the future to relieve his symptoms so he can at least be ambulatory again."  

On February 2005 VA spine examination, the Veteran described fairly constant pain with varying degrees of radicular symptoms over the years.  He rated the pain as 8 (on a scale to 10) and described it as "burning, shooting and sharp."  On physical examination, forward flexion was 30 degrees and extension was 10 degrees.  His gait was mildly antalgic.  

In a March 2005 statement, Dr. R.W.M. stated that the Veteran could not "do any lifting at all."  

On June 2005 VA general medical examination (in connection with a TDIU claim), the Veteran could forward bend to 45 degrees, bend backward 30 degrees, bend 20 degrees to each side, and had 30 degrees, each, of left and right rotation.  He walked fairly stiffly and refused to squat.  The diagnosis was chronic low back pain and chronic sciatica.  

In a February 2006 statement, Dr. R.W.M. stated that the Veteran "can only sit and do paperwork for short periods."  

At the March 2006 Travel Board hearing, the Veteran's representative stated that because of his back disability the Veteran was unable to perform his duties at work or around the house.  

A November 2006 statement from Dr. R.W.M. notes that the Veteran "can not get out of bed in the am, it takes 15-20 minutes to limber up.  He can't do bed rest because he would never be able to ambulate tosses and turns all night long."  The physician noted that the Veteran was continuing to get worse and was "unable to pick up anything."  

In a January 2007 Attending Physician's Statement for the Indiana State Personnel Department Benefits Division Disability Program, Dr. R.W.M. stated that the Veteran's regimen of continuing treatment included bedrest.  A December 2006 perscription form attached to this statement notes that the Veteran "needs bedrest for 2-4 weeks due to illness" and a January 4, 2007 perscription form notes that he "will continue bedrest until next appointment 1/15/07 - for evaluation" (thus 9 days.)  

In a January 2007 statement, the Veteran related that he had been placed on short term disability.  Attached December 2006 statements from his co-workers and a January 2007 statement by his son state that he is unable to perform tasks at his job and home due to his back disability.  In another January 2007 statement, the Veteran reported that he was "continuing on bed rest and [had] been off work for over five weeks."  

On March 2008 VA spine examination, the Veteran complained of constant back pain, rated 7 (on a scale to 10), with flare-ups rated 9-10 (on a scale to 10) about 200 times during the last 12 months that can last anywhere from five to twenty-four hours.  Rest helped but sometimes could aggravate the back.  The Veteran reported that he could walk for about 5 minutes, stand no more than 2 minutes, drive a car for no more than 45 minutes, and that his sleep was interrupted.  On physical examination, the Veteran had a normal gait and a lot of balance problems walking on his heels and toes.  On range of motion testing, bilateral lateral bending was to 30 degrees, bilateral lateral torque was 30+ degrees with moderate back pain, flexion was to 45+ degrees and extension was to 0 degrees.  Three repetitions were not performed because the Veteran stated that it would make him uncomfortable and difficult to drive home.  The diagnosis was chronic low back pain secondary to possible herniated disc disease, facet lumbar arthritis, and persistent right radiculopathy.  The examiner ordered an MRI (magnetic resonance imaging).  [The March 2008 VA examiner noted that Dr. R.W.M. had recently had a heart attack or had died and that the Veteran was referred to a provider whom he had not yet seen.  

An April 2008 addendum to the March 2008 VA examination report notes a March 2008 MRI was reviewed, and includes diagnoses of L4-L5 lateral stenosis with left L4-L5 herniated disc and degenerative disc disease of the lumbar spine.  

On February 2010 VA spine examination, the Veteran complained of constant moderate back pain with severe weekly flare-ups lasting 1 to 2 days.  There was 95 percent additional limitation of motion during flare-ups.  The Veteran reported he had 5 to 6 incapacitating episodes (lasting 1 or 2 days) of IVDS per year.  Thoraco-lumbar range of motion was flexion to 20 degrees, extension to0 degrees, 10 degrees left lateral flexion, 15 degrees right lateral flexion and 10 degrees bilateral lateral rotation.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  The diagnosis was intervertebral disc syndrome with herniated nucleus pulposus L4-5.  

Legal Criteria and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received in August 2003, the period for consideration is from August 2002 until the present.

The portion of the Rating Schedule pertaining to evaluation of disabilities of the spine was amended during the pendency of this appeal.  From their effective date, the Veteran is entitled to a rating under the revised criteria (if such are found more favorable).  
The Veteran's service-connected low back disability (herniated nucleus pulposis, L4-5) has been evaluated as IVDS under Code 5293 (as in effect prior to September 26, 2003) and under Code 5243 (effective September 26, 2003).  

Under the criteria in effect from September 23, 2002 until September 26, 2003, IVDS is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (combined rating tables) separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Code 5293 (2003). 

Note 1 provides that for the purposes of ratings under Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurological signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, ankylosis of the lumbar spine warrants a 40 percent rating, if favorable; and a 50 percent rating, if unfavorable.  38 C.F.R. § 4.71a, Code 5289 (as in effect prior to September 26, 2003).  Limitation of motion of the lumbar spine warrants a 40 percent (maximum) rating if severe.  38 C.F.R. § 4.71a, Code 5292 (2003).  A 40 percent (maximum) rating is also warranted for severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 5295 (2003). 

Under the criteria effective September 26, 2003, intervertebral disc syndrome is rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula, outlined below) or based on incapacitating episodes, whichever is more favorable to the veteran.  38 C.F.R. § 4.71a, Code 5243 (2011). 

Under the General Rating Formula, effective September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, in pertinent part, the following ratings will apply:  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine. 

Notes following the General Rating Formula criteria provide (in pertinent part):  That associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  That for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the needs of the disability on the Veteran's ordinary activity are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran's statements and statements from his son and co-workers describing his symptoms and impairment (inability to perform tasks at his job or home) are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria. 

At the outset, the Board notes that radiculopathy of the left lower extremity is separately rated, and that such rating is the subject of a separate issue on appeal (and will not be addressed herein).  The Veteran's claim seeking service connection for other neurological disability as neurological manifestations of IVDS is likewise a subject of the remand below (and will not be addressed herein).  The merits determination in this decision is limited to the matter of the rating for orthopedic manifestations of the Veteran's low back disability.  

The orthopedic manifestations of the Veteran's low back disability are already rated at the maximum schedular rating (40 percent) provided under Codes 5292 and 5295 (which were in effect prior to September 26, 2003).  Nothing in the record suggests there is or was unfavorable ankylosis of the spine (so as to warrant a 50 percent rating under the pre-revision Code 5289.  

Under the revised (General Rating Formula) criteria, the next higher, 50 percent, rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  As ankylosis of the entire thoracolumbar spine is not shown, such rating is not warranted.  As is noted, IVDS can alternatively be rated based on incapacitating episodes.  The criteria for rating IVDS have been renumbered (now Code 5243).  The next higher (60 percent) rating requires incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  The Veteran has reported (on February 2010 VA examination) that he had 5 to 6 incapacitating episodes lasting 1 to 2 days in the past year.  It is unclear from his reports whether or not he was placed on bedrest by a physician (as the regulatory definition .  Regardless, conceding (for purposes of the appeal only) that he was, the total number of days he was on bedrest in a year did not exceed 12 (which is far short of the 6 weeks needed to warrant a 60 percent rating).  Consequently, a rating in excess of 40 percent based on incapacitating episodes is not warranted. 

On close review of the entire record the Board found no distinct period during which the schedular criteria for a rating in excess of 40 percent based on orthopedic manifestations or based on incapacitating episodes were met.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the evidentiary rule requiring that reasonable doubt be resolved in a claimant's favor.  As the preponderance of the evidence is against this claim, that rule does not apply.

Inasmuch as the full scope of the symptoms and impairment associated with the Veteran's service-connected low back disability is unclear at this point (because the nature and extent of neurological symptoms of the disability is unresolved), consideration of whether referral for extraschedular consideration is indicated is deferred pending completion of the action sought in the remand below.  As noted above, the matter of entitlement to a TDIU rating has been referred to the RO.  


ORDER

A schedular rating in excess of 40 percent for orthopedic manifestations of the Veteran's low back disability or based on incapacitating episodes is denied.


REMAND

What remains for consideration is the matter of the rating for left lower extremity radiculopathy and whether service connection for neurological manifestations of the Veteran's low back disability other than left lower extremity radiculopathy is warranted.  The Board finds that further development of the record is necessary to properly address these matters.

The Veteran underwent VA spine and peripheral nerves evaluations in February 2010, with an addendum in March 2010; the Board finds that the examination reports and addendum are inadequate for rating purposes.  While the peripheral nerves examination report notes that he has left lower extremity radiculopathy which has a significant effect on his occupation; it does not indicate whether this disability results in incomplete paralysis which is mild, moderate or severe.  

The examination report also provides conflicting evidence as to right lower extremity neurological impairment.  Although the examination report lists a diagnosis of radiculopathy, bilateral lower extremities, and the addendum notes mild symptoms on the right side on occasion, the only final diagnosis in the addendum s is left radiculopathy.  Additionally, the spine examination report notes urinary frequency of every 2 to 3 hours during the day and 3 time per night as well as erectile dysfunction; however, the opinion given (stating that the etiology of these symptoms is not unrelated to the Veteran's back disability) is phrased as a double negative, suggests that they are related, and requires clarification.

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the Veteran to be examined by a neurosurgeon or orthopedic spine surgeon (with urology consult, if deemed necessary) to assess the severity of his left lower extremity radiculopathy and to ascertain whether he has neurological manifestations of lumbosacral disc disease other than radiculopathy of the left lower extremity (and in particular involving the right lower extremity, bladder/urinary function, and erectile dysfunction).  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  
Based on examination of the Veteran and review of his claims file, the examiner should provide opinions that respond to the following: 

(a)  Describe in detail the nature of the symptoms (and associated impairment of function) of the Veteran's left lower extremity radiculopathy.  Please comment on whether he has incomplete nerve paralysis that is mild, moderate, or severe (or disability consistent with complete paralysis of a nerve).

(b)  Does the Veteran have neurological manifestations of lumbosacral disc disease other than radiculopathy of the left lower extremity (and specifically involving the right lower extremity, bladder/urinary function, and erectile dysfunction)?  Please identify each such entity found. 

(c)  If additional neurological manifestations are found, please describe each (to include related functional impairment) in detail.

The examiner(s) must explain the rationale for all opinions.

2.  The RO should then re-adjudicate the remaining claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


